Citation Nr: 0113032	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-14 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.  The veteran is currently represented by the 
Disabled American Veterans.  

Service connection for post-traumatic stress disorder (PTSD) 
was previously denied by the Board of Veterans' Appeals 
(hereinafter Board) in a decision of January 1985, on the 
basis that a nervous disorder, including PTSD, had neither 
originated during active military service nor was referable 
thereto.  In a decision dated in February 1990, the Board 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for PTSD.  

Service connection for tinnitus was also denied by the Board 
in February 1990.  Subsequently, rating decisions of February 
1991 and July 1992 denied reopening of the claim of service 
connection for tinnitus.  The veteran did not appeal those 
decisions within one year of notification thereof.  38 C.F.R. 
§§ 20.302, 20.1103 (2000).  

This current matter comes before the Board on appeal from 
rating decisions of the Buffalo, New York Regional Office 
(RO).  By a rating action in July 1992, the RO determined 
that while new and material evidence had been submitted to 
reopen, the veteran's claim for service connection for PTSD 
remained denied.  A notice of disagreement with that 
determination was received in October 1992.  By a rating 
action in March 2000, the RO confirmed the denial of service 
connection for PTSD; that rating decision also denied the 
veteran's attempt to reopen his claim of entitlement to 
service connection for tinnitus.  A notice of disagreement 
with this determination was received in March 2000.  A 
statement of the case (SOC), concerning the claim for service 
connection for tinnitus, was issued in April 2000.  An SOC 
regarding the claim for PTSD was issued in May 2000.  
Substantive appeals pertaining to the claims were received in 
June and July 2000, respectively.  The appeal was received at 
the Board in April 2001.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for PTSD, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler 
v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical 
analysis to claims previously and finally denied, whether by 
the Board or the RO).  Only where the Board concludes that 
new and material evidence has been received does it have 
jurisdiction to consider the merits of the claim.  Barnett; 
Hickson v. West, 11 Vet. App. 374, 377 (1998).

In his June 2000 substantive appeal the veteran made 
statements that could be construed as a claim for service 
connection for hearing loss.  This issue has not been 
adjudicated by the RO and is referred to that agency for 
appropriate action.

FINDINGS OF FACT

1.  A February 1990 Board decision determined that new and 
material evidence had not been submitted to warrant reopening 
the veteran's claim seeking service connection for PTSD.  

2.  The evidence submitted since the February 1990 Board 
decision includes numerous medical records, including the 
report of a VA compensation examination, which reflects a 
definite diagnosis of PTSD related to reported in-service 
stressors; therefore, the evidence is new and material as it 
bears directly and substantially on the specific matter under 
consideration and must be considered in order to fairly 
decide the merits of the claim.  

3.  The veteran has current PTSD that is attributable to 
inservice stressors.  

4.  The July 1992 rating action of the RO, which did not 
reopen the claim for service connection for tinnitus, is 
final.  

5.  Additional evidence since the July 1992 decision, the 
last prior final denial of service connection for tinnitus, 
when considered in conjunction with the evidence that had 
previously been considered, is cumulative or not so 
significant that it must be considered in order to adjudicate 
the merits of the claim.  


CONCLUSIONS OF LAW

1.  Evidence received since the February 1990 decision of the 
Board, which denied the veteran's attempt to reopen his claim 
for service connection for PTSD, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 
1991), Pub. L. No. 106-475, § 4,114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A 
(f)); 38 C.F.R. §§ 3.156(a), 20.1100, 20.1103, 20.1105 
(2000).  

2.  Resolving all reasonable doubt in the veteran's favor, 
PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).  

3.  The July 1992 rating action is final; evidence submitted 
since that decision does not constitute new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105, 
Pub. L. No. 106-475, § 4,114 Stat. 2096, 2097-98 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The record reflects that the veteran served on active duty 
from August 1967 to August 1969; his military occupational 
specialty was morgue man.  The veteran's report of separation 
from service, DD Form 214, shows that his total active 
service was 1 year, 11 months and 23 days, with foreign 
and/or sea service of 1 year and 11 days.  The report also 
shows that the veteran was awarded the National Defense 
Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  

The service medical records, including the preinduction 
examination of November 1966 as well as the separation 
examination of August 1969, were negative for any complaints, 
findings or diagnosis of a psychiatric disorder or tinnitus.  
On the occasion of his initial VA examination in April 1970, 
the veteran complained of constant ringing in his ear that 
was affecting his hearing.  The pertinent diagnosis was 
tinnitus, transient and variable.  A subsequent VA 
examination in July 1970 reflect evaluation solely for 
hearing loss.  These reports do not show any complaints or 
findings of a psychiatric disorder.  

Medical evidence of record in the 1980's reflects that the 
veteran received ongoing clinical attention and treatment for 
several disabilities, including symptoms of a psychiatric 
disorder.  During a clinical visit in October 1982, the 
veteran reported experiencing obsessive thoughts of killing a 
number of people or himself.  He indicated that those 
thoughts began when he left Vietnam.  He also reported having 
flashbacks about Vietnam, nightmares and insomnia.  It was 
noted that the veteran had been treated at the clinic in the 
past for depression.  The assessment was obsessive thinking, 
PTSD, and depression.  The veteran was seen later in October 
1982, again complaining of being depressed, flashbacks and 
nightmares.  It was noted that a previous treatment report 
was read which reflected a diagnosis of PTSD.  A subsequent 
treatment report in November 1982 reflected a diagnosis of 
subjective tinnitus.  

The above records indicate that the veteran appeared for a 
social survey in August 1983, at which time it was observed 
that he had a poor memory for past events.  He was 
cooperative, reasonably friendly, and somewhat depressed.  
The veteran reported experiencing recurring nightmares about 
mortar attacks, which caused him to wake up screaming.  He 
also reported memory loss.  The veteran indicated that he 
cried all the time, and he had attempted suicide on two 
previous occasions.  Following the interview, the social 
worker concluded that the veteran appeared acutely depressed 
and suicidal.  

The veteran was admitted to a VA hospital in September 1983 
with complaints of anxiety, depression, crying spells, 
recurring nightmares, and a hearing deficit and ringing in 
his left ear.  On mental status evaluation, it was noted that 
the veteran was correctly oriented, appropriate in speech and 
behavior, and without evidence of psychosis.  It was observed 
that at times the veteran cried easily but he quickly 
regained control.  He was relevant, coherent and in good 
contact.  His primary symptoms were those of anxiety and 
depression.  The examining physician reported that the 
veteran's symptoms in general were not consistent with the 
diagnosis of PTSD, and his responses and pathology might be 
taken more appropriately as a "cry for help," because of 
his significant depression, anxiety and underlying 
characterological problems.  The pertinent diagnoses were 
dysthymic disorder, alcohol dependence, multiple substance 
abuse, antisocial personality disorder, and impaired hearing 
acuity with tinnitus, left ear.  

Of record is a statement from the veteran's mother dated in 
May 1984, indicating that he had had difficulty sleeping ever 
since his return from Vietnam as a result of nightmares.  She 
described the veteran as very nervous and withdrawn.  

During a clinical visit in September 1984, it was noted that 
the veteran had difficulty with nerves and problems dealing 
with hearing loss and ringing in his ears.  The pertinent 
diagnoses were dysthymic disorder and PTSD.  Subsequent 
treatment notes continued to reflect a diagnosis of PTSD.  

At his personal hearing in August 1987, the veteran testified 
that he currently had constant ringing in his ears; in fact, 
he stated that he was unable to concentrate on anything 
because of the ringing.  The veteran maintained that the 
ringing in his ears interrupted his sleep.  The veteran also 
reported that he had nightmares involving being ambushed 
while on active duty in Vietnam; in those nightmares, he saw 
friends being killed.  The veteran indicated that he had 
difficulty being in crowds.  

The veteran was afforded a VA audiology examination in 
September 1987, at which time he reported a constant high 
pitched ringing tinnitus in his left ear and periodic 
tinnitus in the right ear.  It was noted that tinnitus began 
during the veteran's exposure to gunfire in Vietnam.  It was 
further noted that the veteran took medication to help him 
sleep because the tinnitus was so annoying.  Also received in 
September 1987 were VA progress notes dated from September 
1986 to July 1987 indicating that the veteran received 
clinical evaluation and treatment for several disabilities, 
including complaints of flashbacks of his Vietnam 
experiences.  

Received in February 1991 were VA treatment reports dated 
from October 1985 to September 1986 which show that the 
veteran received treatment for unrelated physical 
disabilities.  Subsequently received in May 1991 were 
additional VA treatment reports dated from May 1988 to 
January 1991, showing ongoing clinical treatment for several 
disabilities, including PTSD and depression.  

A social survey was conducted in August 1991, at which time 
it was noted that the veteran served in combat in Vietnam for 
a period of 8 months at the end of his tour.  The veteran's 
complaints were primarily of difficulty or disturbance in 
sleep, as a result of recurrent and distressing dreams of 
action that took place in Vietnam.  The veteran indicated 
that he occasionally woke up feeling as though he was back in 
Vietnam.  He avoided anything that reminded him of Vietnam, 
including watching movies or television programs that dealt 
with war.  The veteran described himself as being a loner and 
a depressed individual who was unable to enjoy anything.  

The veteran indicated that, while in Vietnam, he was assigned 
to a Quarter Master unit attached to the 101st Infantry; he 
stated that it really didn't matter what a person's Military 
Occupational Specialty (MOS) was, most everyone served as an 
infantryman when the need arose.  The veteran also indicated 
that he worked in the unit's laundry, which was part of the 
Quarter Master unit.  In addition to that, his unit was also 
assigned to graves registration, preparing bodies of soldiers 
killed and placing them in body bags.  He noted that many of 
those bodies were mutilated and sometimes the condition of 
the bodies was very poor.  The veteran related that he began 
using drugs and drinking alcohol in an attempt to cope with 
his duties.  The veteran also reported being in Vietnam 
during the 1969 TET Offensive which created a very dangerous 
atmosphere.  

The social worker observed that the veteran was fixed on his 
belief that he had been psychologically damaged from his war 
experience in Vietnam.  He described himself as feeling 
increasingly nervous and reaching a point that he could not 
function as a bus driver, a position in which he worked for 7 
years.  The social worker felt that it was significant to 
note that at the very end of the evaluation, the veteran 
broke down and cried bitterly about his inability to make 
people understand his problem.  

During a VA examination in August 1991, the examiner referred 
to the veteran's social survey interview during which the 
veteran indicated that the most stressful situation to him 
was being fired upon in combat, and seeing his buddies being 
hit, some of them "blown up" and dismembered.  The veteran 
was also upset over the memory of the smell of decomposed 
bodies.  The veteran expressed survivor guilt.  He reported 
nightmares of combat related content, which caused him to 
wake up screaming and sweating profusely.  The veteran also 
reported problems with insomnia, restlessness, startle 
reaction in response to loud noises, and an inability to be 
around people.  The veteran indicated that he felt depressed 
and anxious, and angry and irritable to the point that he was 
afraid of losing control.  The veteran also reported crying 
spells and social isolation.  The pertinent diagnosis was 
PTSD.  

Of record is an undated "ESG/PTSD" development worksheet, 
wherein the veteran indicated that he was attached to the 
101st Infantry division, 758th Supply and Service Company of 
the 81st Quarter Master Platoon.  The veteran also reported 
that he was assigned to put dead bodies in bags.  During the 
TET Offensive January to February 1969, his unit was ambushed 
and he recalled his commanding officer being killed.  

In June 1992, the RO requested the U.S. Army & Joint Serves 
Environmental Support Group (ESG), presently designated the 
U.S. Armed Services Center for Unit Records (USASCRUR), 
conduct a search to verify the stressor alleged by the 
veteran to have occurred while on active duty.  In July 1992, 
ESG's response was received.  In particular, their response 
stated that they had enclosed extracts from Operational 
Reports-Lessons learned submitted by the 610th Maintenance 
Battalion and the United States Army Support Command, Saigon, 
the higher headquarters for the 81st Quartermaster Platoon-
Laundry for the period from November 1, 1968 to April 1969.  
It was noted that the OR-LL's state that the 81st QM 
platoon's base area location was Phu Loi, and that its area 
of operation in the III Corps Tactical Zone in Vietnam 
included Quan Loi, Lai Khe, and Loc Ninh.  It was also noted 
that the 758th Supply and Service Company was the 81st QM 
Plt's higher headquarters.  The OR-LL's verified that ambush 
attacks and mining accidents occurred against units of the 
USASC-SGN during the reporting period, which included the 
1969 TET Offensive.  The 81st QM Plt was not specifically 
mentioned as involved in those incidents; however, given the 
mission of the unit, it was possible that elements of the 
unit were in convoys that were ambushed.  It was noted that 
unit personnel listed on 81st QM Plt, 1969 Morning Reports as 
going to Patient Casualty Companies were not listed on 
available U.S. Army casualty files and further information 
was needed.  

ESG noted that while the veteran's claims might be true, ESG 
could not verify that he personally assisted casualties or 
that the put bodies and body parts into body bags; they were 
only able to verify, by his Form 20, that he was a washer 
specialist assigned to a laundry type unit during his Vietnam 
tour.  

During a VA audiology examination in May 1993, the veteran 
reported left ear hearing loss and tinnitus; he claimed that 
the onset of those symptoms was in 1969 during Vietnam.  It 
was noted that he had a history of military noise exposure.  
The veteran claimed a bilateral, constant, high-pitched 
volume tinnitus, the onset of which was in 1969 during 
Vietnam as a result of noise exposure.  He added that the 
tinnitus was constantly bothersome.  No pertinent diagnosis 
was noted.  It was recommended that the veteran join a 
tinnitus association.  

Received in April 1995 were VA treatment reports dated from 
August 1993 to March 1995, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including PTSD and depression.  These 
records do not reflect any findings of tinnitus.  Of record 
is the report of a social security information benefit, dated 
in June 1999, indicating that the veteran had been awarded 
social security disability benefits with a diagnosis of 
affective disorder.  Also received in June 1999 were VA 
progress notes dated from March 1997 to February 1999, which 
show that the veteran received clinical attention and 
treatment for several disabilities, including PTSD.  

Of record is a statement in support of claim (VA Form 21-
4138), dated in August 1999, wherein the veteran again 
reiterated his experiences while on active duty in Vietnam.  
Received in September 1999 was a VA outpatient treatment 
report, dated in August 1999, indicating that the veteran 
underwent an audiogram in December 1997.  It was noted that 
he had excellent hearing in the right ear, but he had 
persistent tinnitus.  

Received in November 1999 were VA medical records dated from 
March 1994 to November 1999, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including symptoms associated with his 
PTSD.  The veteran was seen at an ENT clinical in September 
1995 with complaints of chronic ringing in his left ear; he 
reported a history of tinnitus since service.  The diagnosis 
was tinnitus.  During a clinical visit in March 1996, it was 
noted that the veteran continued to have PTSD symptoms.  A 
treatment report dated in October 1999 noted that the veteran 
was still having nightmares and flashbacks and intrusive 
thoughts about Vietnam; it was also noted that the veteran 
was going to a vet center for counseling and might start 
attending groups.  


II.  Legal analysis.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Because the issues in the present appeal do not arise from an 
original claim, but rather come from an attempt to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Until very recently, precedent of the United States 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), interpreting and applying 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, supra.  The procedure therein 
required was - first, it had to be determined whether the 
appellant had presented new and material evidence under 38 
C.F.R. § 3.156(a); second, after the claim was reopened, it 
had to be determined whether, based upon all the evidence of 
record, the claim, as reopened, was well grounded; third, if 
the claim was well grounded, the merits of the claim had to 
be addressed and, if ripe for decision, adjudicated.  Winters 
v. West, 12 Vet. App. 203, 206 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed.Cir. 2000).

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet. App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  

The Veterans Benefits Administration has interpreted the new 
law as requiring that VA comply with the notice but not the 
duty to assist provisions of the new law where a claimant 
seeks to reopen a finally disallowed claim.  VBA Fast Letter 
01-02 (January 9, 2001).

To whatever extent the new legislation has changed the 
approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been submitted.  
Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for kidney stones and 
depression.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet. App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
326 (1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").  

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet. App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claims of 
service connection for PTSD and tinnitus, is that which has 
been submitted since the Board's February 1990 decision, and 
the RO's July 1992 decision, respectively.  

A.  New and material evidence-service connection for PTSD.

The evidence received since the February 1990 Board decision 
essentially consists of: VA treatment reports dated from 
October 1985 to September 1986; VA treatment reports dated 
from May 1988 to January 1991; report of a VA compensation 
examination dated in August 1991; a statement from the 
veteran dated in December 1991; ESG/PTSD worksheet; a 
response from ESG dated in July 1992; report of a VA 
compensation examination in May 1993; VA treatment reports 
dated from August 1993 to March 1995; VA treatment reports 
dated from March 1997 to February 1999; a statement from the 
veteran dated in August 1999; a VA treatment report dated in 
August 1999; and VA progress notes dated from March 1994 to 
November 1999.  

The Board finds that the newly received medical records are 
both "new and material;" that is, we find that the evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Significantly, the 
medical evidence of record reflects a clear diagnosis of 
PTSD.  In addition, information from the USASCRUR confirmed 
that the veteran's unit was stationed in a combat zone and 
were probably subject to mortar attacks.  Thus, the USASCRUR 
report has confirmed some of the stressful events previously 
reported by the veteran.  Consequently, it is concluded that 
there is new and material evidence and the veteran's claim is 
reopened.  

Service connection for PTSD requires a current medical 
diagnosis of PTSD (either a clear diagnosis or one made in 
accordance with the provisions of 38 C.F.R. § 4.125), medical 
evidence of a causal nexus between current symptomatology and 
the claimed in-service stressor, and credible supporting 
evidence that the claimed stressor actually occurred.  38 
C.F.R. § 3.304(f) (1998, 2000). 

As noted above, the veteran has provided credible supporting 
evidence of ins-service stressors.  Significantly, the record 
indicates that the veteran was a "morgue man," which is 
consistent with his reports of having to prepare and bag dead 
bodies of soldiers killed in the field, and USASCRUR report 
confirming that the veteran's unit was stationed in a combat 
zone and probably subject to mortar attacks.  Moreover, a VA 
examiner in August 1991 reported a diagnosis of PTSD based 
upon the reported stressors.  

The Board concludes that the evidence shows a current 
diagnosis of PTSD related to the veteran's objectively 
verified inservice stressors.  Accordingly, resolving all 
benefit of the doubt in the veteran's favor, the Board finds 
that PTSD was incurred in service.  In light of the 
foregoing, service connection for PTSD is warranted.  
38 C.F.R. §§ 3.303, 3.304.  


B.  New and material evidence-service connection for 
tinnitus.

The matter under consideration in this case is whether 
tinnitus was incurred during the veteran's period of military 
service.  In order for the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the July 
1992 rating action, which is relevant to, and probative of 
this matter under consideration.  

The evidence of record at the time of the July 1992 rating 
action which was relevant to the veteran's claim for service 
connection for tinnitus was the veteran's service medical 
records and VA treatment records, including reports of 
various compensation examinations.  The service medical 
records did not reveal any indication that tinnitus was 
incurred during his period of service.  The VA treatment 
reports revealed current complaints and diagnosis of hearing 
loss and tinnitus.  

The Board finds that new and material evidence has not been 
presented to reopen the claim for service connection for 
tinnitus.  The additional evidence, as described above, is 
"new," in the sense that it was not previously considered; 
however, when considered by itself, or with evidence 
previously submitted, it is not so significant that it must 
be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156(a) (2000).  Significantly, the newly 
submitted medical evidence documents the veteran's current 
complaints of tinnitus.  Evidence indicating post-service 
complaints of tinnitus was already of record.  Accordingly, 
this newly received evidence is duplicative.  Finally, the 
Board points out that any lay statements made by the veteran 
to the effect that he suffers from tinnitus as a result of 
his service are not sufficient to reopen a claim under 
38 U.S.C.A. § 5108 (West 1991).  These contentions were made 
at the time of the prior decision.

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the RO's July 1992 
decision, when viewed either alone or in light of the 
evidence previously of record, tends to indicate that the 
veteran's tinnitus was incurred during his period of active 
duty service.  As such, none of the evidence is new and 
material for the purpose of reopening the claim.  The Board 
is aware of no circumstances in this matter that would put VA 
on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
veteran of the evidence elements necessary to complete his 
application to reopen his claim for service connection for 
tinnitus has been met.  Id; 38 U.S.C.A. § 5103 (West 1991), 
see also VCAA, supra; Graves v. Brown, 8 Vet. App. 522 
(1996).  


ORDER

New and material evidence having submitted to reopen a claim 
of entitlement to service connection for PTSD, the appeal is 
reopened.  Service connection for PTSD is granted.  

New and material evidence not having been submitted to reopen 
a claim for service connection for tinnitus, the appeal is 
denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 



